Name: 2008/776/EC: Commission Decision of 6Ã October 2008 amending Decision 2007/365/EC on emergency measures to prevent the introduction into and the spread within the Community of Rhynchophorus ferrugineus (Olivier) (notified under document number C(2008) 5550)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  agricultural policy;  forestry;  agricultural activity;  natural and applied sciences
 Date Published: 2008-10-07

 7.10.2008 EN Official Journal of the European Union L 266/14 COMMISSION DECISION of 6 October 2008 amending Decision 2007/365/EC on emergency measures to prevent the introduction into and the spread within the Community of Rhynchophorus ferrugineus (Olivier) (notified under document number C(2008) 5550) (2008/776/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Decision 2007/365/EC (2) requires Member States to adopt measures to protect themselves against the introduction and spread of Rhynchophorus ferrugineus (Olivier) (the specified organism). In addition, Member States are to conduct official annual surveys for the presence of the specified organism or evidence of infection by the specified organism on plants of specific Palmae species in their territory. (2) The official annual surveys carried out in 2007 by the Member States show that the specified organism also infected plants of Palmae species which are not defined as susceptible plants in Decision 2007/365/EC. It is appropriate that the emergency measures provided for in Decision 2007/365/EC apply also to those plants. (3) The results of the emergency measures laid down in Decision 2007/365/EC were assessed by the Standing Committee on Plant Health in April 2008. It was concluded that the list of susceptible plants should be updated. (4) Decision 2007/365/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 2007/365/EC, point (b) is replaced by the following: (b) susceptible plants  means plants, other than fruit and seeds, having a diameter of the stem at the base of over 5 cm of Areca catechu, Arenga pinnata, Borassus flabellifer, Brahea armata, Butia capitata, Calamus merillii, Caryota maxima, Caryota cumingii, Chamaerops humilis, Cocos nucifera, Corypha gebanga, Corypha elata, Elaeis guineensis, Livistona australis, Livistona decipiens, Metroxylon sagu, Oreodoxa regia, Phoenix canariensis, Phoenix dactylifera, Phoenix theophrasti, Phoenix sylvestris, Sabal umbraculifera, Trachycarpus fortunei and Washingtonia spp.;. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 139, 31.5.2007, p. 24.